Citation Nr: 1638254	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David S. Rusotto, Attorney


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision in which the RO denied a rating in excess of 30 percent for PTSD. In May 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.  

The record reflects that the Veteran was previously represented by Disabled American Veterans, as reflected in a July 2012 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In May 2013, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney David S. Russotto as his representative.  The Board has recognized the change in representation.  See 38 C.F.R. § 20.605 (2015).

In a July 2014 letter, the Veteran's attorney requested a 90-day extension of time for the submission of additional evidence; the undersigned Veterans Law Judge subsequently granted that request.  As indicated in a September 2014 letter, the 90-day period expired on October 29, 2014.  To date, however, no additional evidence has been received.

In November 2014, the Board remanded the PTSD claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include affording the Veteran a new VA examination.  After accomplishing further action, the AOJ continued to deny the claim for a rating in excess of 30 percent for PTSD (as reflected in a May 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing  the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals that they are duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.
 
Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim  herein decided has been accomplished.

2. Pertinent to the  July  2012 claim for increase, the Veteran's PTSD has been  manifested by depression; re-experiencing his traumatic in-service stressor, including nightmares and intrusive memories; chronic sleep impairment; irritability and outbursts of anger; exaggerated startle response; anxiety; suspiciousness; some impairment of short-term and long-term memory; trouble concentrating; hypervigilance; difficulty in establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment with reduced reliability and productivity.

3. The schedular criteria are adequate to evaluate the Veteran's PTSD at all points pertinent to this appeal, and no claim of unemployability due to this disability has been raised.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent, but no higher, rating for PTSD, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.125, 4.126, 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159 (b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a pre-rating December 2012 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  The January 2013 decision reflects the initial adjudication of the claim after the issuance of the December 2012 letter.  A December 2013 SOC set forth the criteria for a higher rating.  The claim was subsequently adjudicated in June 2014 SSOC and May 2016 SSOC.  Notably, neither the Veteran nor his representative has demonstrated or even alleged any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, as well as the Veteran's service treatment records and VA outpatient treatment records.  Also of record are various written statements submitted by the Veteran and by his representative, on his behalf.  Notably, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As noted above, the Board sought further development of the claim in November 2014.  The Board instructed the AOJ to obtain outstanding VA treatment records since June 2014 and send the Veteran another letter requesting any additional information and/or evidence pertinent to the claim on appeal.  The Board also directed that, after all pertinent records were associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA examination.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the remand, the AOJ obtained VA treatment records since November 2014 which have been associated with the claims file.  In June 2015, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim. The Veteran did not respond; hence no further action in this regard is required.  Moreover, the Veteran was afforded VA examinations in March 2015 and April 2016.  The Board finds that the reports of these examinations, along with the other evidence of record, are adequate for appellate review.  Further in May 2016, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response.   

Under these circumstances, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be warranted.

The Veteran generally contends that a higher rating is warranted for his PTSD.  In his January 2014 VA Form 9, he indicates that a 70 percent rating for PTSD would satisfy his appeal.

The AOJ has assigned a 30 percent rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations have frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].  Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, a 50 percent, rating, but not higher, for the Veteran's PTSD is warranted, since the July 26, 2012 claim for an increased rating.

The pertinent evidence includes contemporaneous mental health records, various VA examination reports, the Veteran's statements, and lay statements.  
The Board has reviewed treatment records within the one-year "look back" r period prior to the filing of the July 26, 2012 application for an increased rating.  However, a review of such records reveals nothing pertinent to evaluation of the Veteran's PTSD. 
 
A September 2012 examination report reflects the Veteran's report of problems sleeping with nightmares, anxiety, startle response, paranoia, irritable behavior, anger, and being prone to isolation.  On mental status examination, the examiner observed that the Veteran was casually dressed with mild spoiled clothing.  His thought process was notably rambling, but he had normal speech and affect.  His mood was euthymic and there was no evidence of hallucinations, delusions, compulsions, or phobias.  The examiner indicated that that the Veteran had symptoms of anxiety, suspiciousness, and chronic sleep impairment.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A  GAF score of 54 was assigned.

A June 2013 VA treatment note reflects that the Veteran received psychiatric treatment after a medical hospitalization for sepsis that affected his physical and mental health.  The Veteran reported startle response, difficulty sleeping, intrusive thinking, depression, and isolation.  He said that he was nervous around other people and had agoraphobia.  On mental status examination, he was alert and oriented in all spheres, cooperative, and appropriately dressed with normal speech.  There was no evidence of intrusive thinking, delusions, hallucinations, or suicidal and homicidal ideation, but the Veteran had mild to moderate affect with depression and anxiety.  It was noted that he had average judgment, but mild to moderate short and long-term memory problems, and decreased focus and concentration.  The treating VA psychiatrist indicated that the Veteran had serious PTSD symptoms that should be rated at least 70 percent due to problems with insomnia, intrusive thoughts, and hyperarousal.  A GAF score of 43 was assigned.

October 2013 letters from the Veteran's family members report observations of the Veteran having problems interacting with family members and the public.  Specifically, the letters include comments that the Veteran has problems sleeping, anger outbursts, and depression. 

A March 2015 VA examination report reflects the Veteran's report of anxiety, depression, nervousness, and intrusive thoughts.  The examiner indicated that PTSD causes symptoms of depression, anxiety, chronic sleep impairment, and impairment of short-term and long-term memory.  It was noted that the Veteran's symptoms started in 1955.  On mental status examination, the examiner described the Veteran's general appearance as unkempt with moderate depression and anxiety, but no demonstration of paranoia, delusional thinking, psychosis, or suicidal ideation.  The examiner also noted the following symptoms of PTSD: recurrent intrusive thoughts of the trauma stressor, the inability to remember aspects of the traumatic event, persistent negative emotional state with debilitating depression, irritable behavior and anger outbursts, and problems with concentration.  The examiner concluded that the Veteran had total occupational and social impairment with 50 percent attributable to his PTSD, and the remainder to his nonservice- connected neurocognitive disorder. 

An April 2016 VA examination report documents the Veteran's complaints of high isolation, and feelings of sadness and depression.  He described difficulties with his memory and reported instances of high agitation and yelling.  He endorsed avoidance behavior due to panic attacks triggered by crowds.  The examiner indicated that PTSD causes symptoms of depression, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short and long-term memory, and difficulty establishing and maintaining effective work and social relationships.  On mental status examination, the examiner described the Veteran's appearance as appropriate, but his clothing had a stale scent.  Mood was noted to be sad with a generally pleasant affect.  He was alert and oriented in all spheres with linear thought process and fair insight and judgment.  There was no evidence of suicidal or homicidal thoughts or psychosis.  The Veteran's speech was verbose and rambling leading to the inability to answer most questions, and the examiner concluded he was a poor historian.  With regard to PTSD diagnostic criteria, the Veteran was found to suffer from irritable behavior, anger outbursts, hypervigilance, exaggerated startle response, and problems with concentration.  A GAF score of 55 was assigned, with the examiner noting that the score only measures the impact of PTSD, which accounts for moderate symptoms to moderate difficulty in social or occupational functioning.  The examiner concluded that the Veteran had total occupational and social impairment.  As rationale, the examiner stated that PTSD causes symptoms of significant isolation, depression, and anxiety which limit the ability to tolerate being around others and impact the ability to handle stress.  However, "the [nonservice-connected] neurocognitive disorder appears to be causing most of his mental health impairment, with the PTSD causing slightly less than the neurocognitive disorder."

At the outset, the Board notes that, in addition to service-connected PTSD, the medical evidence reflects a diagnosis of nonservice-connected neurocognitive disorder.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  However, both March 2015 and April 2016 VA examination reports indicate that it is possible to distinguish the effects of the nonservice-connected conditions from those of the service-connected condition.  Therefore, in this case, the Board has solely considered psychiatric symptoms associated with service-connected PTSD in evaluating the claim for increase.

The Board finds that the above-described evidence reflects that, pertinent to the claim, the Veteran's PTSD has been manifested by such symptoms  as the following: depression; re-experiencing his traumatic in-service stressor, including nightmares and intrusive memories; chronic sleep impairment; irritability and outbursts of anger; exaggerated startle response; anxiety; suspiciousness; impairment of short-term and long-term memory; trouble concentrating; hypervigilance; difficulty in establishing and maintaining effective work and social relationships.  On mental status examinations, the Veteran was found to have abnormal speech, but to be alert and oriented to time, place, and person; his judgment was no more than mildly impaired; and his thought process was linear.

Collectively, these symptoms are of the type and extent, frequency and/or severity, as appropriate, to suggest occupational and social impairment with reduced reliability and productivity.  Thus, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the evidence indicates that the Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates the level of impairment contemplated in the next higher, a 50 percent disability rating.  See 38 C.F.R. § 4.130. 

However, at no point pertinent to the current claim for increase has the Veteran's PTSD been manifested by symptoms  resulting in occupational and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment. 

For example, the Veteran has consistently denied suicidal ideation, and he has  consistently been found to not experience hallucinations or delusions. While the Veteran's speech was noted to be verbose and rambling at times, it was never illogical, obscure, or irrelevant.  Although the Veteran reported being prone to social isolation and anger and irritability, he maintains healthy relationships with family members.  The Board acknowledges the March 2015 and April 2016 VA examination reports that indicate the Veteran is completely dependent on family members for activities of daily living.  However, both reports attribute his inability to perform activities of daily living to both his service-connected PTSD and nonservice-connected neurocognitive disorder, not solely to PTSD.  His nonservice- connected neurocognitive disorder causes memory impairment, to include perseverative thought processes and confusion.  Furthermore, on mental status examination, during the applicable time period, the Veteran has been consistently found to be alert and oriented to time, place, and person.

While the medical evidence of record clearly indicates that the Veteran has suffered from problems associated with anger and irritability, there is nothing to suggest that the Veteran has been unable to control his impulses or was prone to periods of violence, such that his level of occupational and social impairment warrants a 70 percent rating. To the extent that the Veteran's PTSD has resulted in symptoms of social avoidance and isolation, such symptomatology is contemplated by the assigned 50 percent rating.

Because the Veteran's PTSD symptoms have not been shown to be of the type, extent, frequency, and/or severity, as appropriate, to indicate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood-the level of impairment contemplated by the higher 70 percent disability rating-the    Veteran's symptomatology also fails to rise to the level contemplated by the maximum 100 percent rating (which requires symptoms resulting in total occupational and social impairment).

As for the GAF scores assigned, the Board further notes that no such assigned scores, alone, provides a basis for a rating in excess of the 50 percent rating herein assigned.  In this regard, the Board notes that the GAF scores   of 54 and 55 assigned by VA examiners are consistent with no more than the level of impairment contemplated in the 50 percent rating.  Under DSM-IV, GAF scores ranging from 51 to 60 are indicative of overall moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board acknowledges the June 2013 VA treatment note  reflecting the examiner's comment   that a 70 percent rating is warranted based on symptoms of insomnia, intrusive thoughts, hyperarousal, and an assigned GAF score of 43.  However, a GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  Here, the June 2013 treatment note specifically indicates that the Veteran was referred to psychiatric treatment after a recent hospitalization for sepsis that affected both his physical and mental health.  On mental status examination, the Veteran was shown to be alert and oriented to time, place, and person.  He was cooperative and appropriately dressed with normal rate and tone.  He had intrusive thoughts, but no delusions, hallucinations, or suicidal ideations.  The Veteran demonstrated mild short-term and long-term memory with decreased focus and concentration, but average insight and judgment.  

Because symptoms shown on mental status examination have not been of the type, extent, frequency, and/or severity to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by a 70 percent rating under VA's rating schedule, the June 2013 treating provider's assessment and assigned GAF score are  not entitled to more probative weight than demonstrated symptoms and  GAF scores assigned by the March 2015 and April VA examiners.  See also White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) and Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (noting that the United States Court of Appeals for the Federal Circuit and the Court of Appeals for the Veterans Claims, respectively, has expressly declined to adopt a "treating physician rule," which would accord additional evidentiary weight to such evidence).
In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptomatology that is of the type, extent, frequency, and severity to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by a higher rating under VA's rating schedule.  The Board notes that assigning a 50 percent rating for PTSD is consistent with the March 2015 VA examiner's finding that the Veteran has total occupational and social impairment with 50 percent attributable to his PTSD and the remainder attributable to his nonservice-connected neurocognitive disorder.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the current claim for increase has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all points pertinent to the current claim for increase.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated. See Mauerhan, supra.  Further, as noted, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.   Notably, there is no allegation or argument that the schedular criteria are inadequate to rate the Veteran's PTSD.  

The Board further notes that, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran's PTSD is appropriately rated as a single disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

Thus, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board notes the Veteran filed an application for a TDIU based on both service-connected PTSD and hearing loss, and that, during all of his VA examinations, he reported that he had not worked for years.  As noted, however, the Veteran does not attribute his unemployment solely to his PTSD, and there is no evidence or argument that his service-connected psychiatric disability, alone, has actually or effectively rendered him unemployable.  On the contrary, the May 2015 examiner stated that due to PTSD alone, the Veteran has retained emotional and cognitive capacity to sustain work tasks.  Similarly, the April 2016 examiner opined that considering PTSD alone, the Veteran could perform work requiring simple tasks in a loosely supervised environment where he could control the pace.  As, under these circumstances, a claim for a TDIU due to PTSD has not been raised in conjunction with the current claim for higher rating, such matter need not be addressed herein.

For all the foregoing reasons, the Board finds a 50 percent, but no higher rating for PTSD is warranted.  The Board has resolved reasonable doubt in the Veteran's favor in reaching the decision to award the 50 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rom the July .  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).



ORDER

A 50 percent rating for PTSD is granted, subject to the legal authority governing the payment of compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


